Title: To Benjamin Franklin from ――― Bulet, 14 September 1777: résumé
From: Bulet, ——
To: Franklin, Benjamin


<La Charité-sur-Loire, September 14, 1777, in French: Now that all rejoice over the success of your compatriots, allow an unknown voice to congratulate you on their defending the rights of humanity, that often reviled humanity that you honor. Let me tell you of a plan that you may find useful. America needs many things from friendly powers; I have some to offer. My town is in the Nivernais, close to Berry, the hemp and wool of which are well known. Nivernais iron products, now that the manufacture has improved, are as good as any in France―steel, sheet-metal, nails; these I offer you, some or all. If you accept, please notify your agents in the ports, especially Nantes; I will deal with you or them. No advance; you pay on delivery or on agreed terms. I can supply you, faster and more advantageously than any one else, with the manufactures of two great provinces. Let me know what you think of the idea. I am glad I had it, because it has allowed me to assure you of my respect.>
